DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining, by an image optimizer” and “resizing, by the image optimizer” in claim claims 1-7 and “image optimizer configured to: determine…resize…and provide” in claims 8-14.  Here a generic placeholder of “image optimizer” is coupled with functional language such as to “determine” and “resize” and “provide” without reciting sufficient structure to perform these recited functions.  An “image optimizer” is not a term of art describing any type of structure nor would it imply any general class of structures to a person having ordinary skill in the art.  Thus the “image optimizer” corresponds to a special purpose processor performing specialized instructions which correspond to those recited in the claims and their equivalents as described in the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  An inspection of the Specification shows that such structure corresponds to teachings as in paragraph 0089 disclosing “each block of the block diagrams and/or flowchart illustration, and combinations of blocks in the block diagrams and/or flowchart illustration, can be implemented by special purpose hardware-based systems that perform the specified functions or acts or carry out combinations of special purpose hardware and computer instructions” such that in light of this the special purpose processor performs functions as recited in the claims and as corresponds to figure 6 as described in the Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 8-11, 13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasila et al1 (“Kaasila”) in view of Alagappan et al2 (“Alagappan”).
Regarding claim 8, Kaasila teaches a computer system comprising (note this system is addressed below with the elements of the body of the claim being a computer system): 
a server (see Kaasila, paragraphs 0531-0537 and figure 2 teaching a “networked computer environment” comprising a server in the form of “physically remote Web server 220 that contains the digital content 100 requested by the user” or as in paragraph 0537 and figure 3, a “single remote server 220A” may contain the digital content as well as operate on and server the content instead of a proxy server connected to a remote server as in the embodiment of figure 2);
a plurality of terminal devices communicatively coupled to the server (see Kaasila, supra, teaching scaling images “on small display devices” such as “browser device 200” as further explained in paragraphs 0554-0559 teaching devices such as those above with “LCD screens” which “can have an arbitrary number of rows and columns” and “grids of 320 by 240, 640 by 480, 800 by 600, 1024 by 768, and 1280 by 1024 are frequently seen” where a plurality of such terminal devices are disclosed as well in paragraphs 0949-0952 and figure 142 teaching utilizing the techniques “to allow thin client computers, such as the thin client computers 200A through 200D shown in that figure, to be used to access Internet content or application programs over wireless network” and “have wireless transceivers that enable them to transmit and received information of the type described above with a remote proxy server computer 210 of the type shown n FIG. 102 or a remote application server 14000 of the type shown above with regard FIG. 140” where proxy server 210 shown in figure 102 also corresponding proxy server 210 of figure 2 is the “server” to which this plurality of such devices is communicatively coupled as further explained in paragraphs 0957-959 where the “system illustrated in regard FIG. 142 allows small computers that can be conveniently carried at virtually all times to access and display web pages and the output of most application programs” such that it is clear that the plurality of terminal devices are each coupled to the server and have the same ability to be served the proper image content 100 by the system), each terminal device of the plurality of  terminal devices configured to identify an image resident on the server to be provided to each terminal device of  the plurality of terminal devices, (see Kaasila, paragraphs 0531-0537 teaching each client device such as device 200 “runs in a handheld or other small computing device capable of retrieving and displaying text and/or graphics on a small display screen, such as, for example, a liquid crystal display (LCD) screen” and the server “runs a proxy process 216 that responds to the request for digital content by generating a corresponding request 214 to a physically remote Web server 220 that contains the digital content 100 requested by the user" and "server 220 responds to the proxy server request 214 by a download 222 of the digital content 100 over the network 138 to the proxy server 210” where the “digital content 100 referred to in FIG. 1 above may be… images” and “can be downloaded through various apparatus and methods described below for display on a portable low resolution browser device 200” where this digital content 100 may be an image as 0526 teaches the digital content 100 is “one or more bitmap images 102” thus meaning that any and each terminal device of a plurality of devices which desire to display an image such as from content 100 identify this content through such a request to download the content), the image having a first size (see Kaasila, paragraphs 01070112 teaching requesting the digital content including the image where the “digital content is read from memory or dynamically generated at a resolution higher than the first scale” and “in response to the user request, the image is scaled down to be first scale”” from “the second, higher resolution scale” such that this higher resolution scale which is of the digital content image having a certain size for example one of the sizes in paragraphs 0558 where a layout resolution of 640x480 is a size of an image which is identified and then could be adapted to 320x240 image display size or could be adapted with this merely being an example as “the present invention can be used with other resolution screens”), each terminal device of the plurality of terminal devices including a respective viewport including respective display dimensions, thereby defining a plurality of viewport display dimensions, at least a portion of the plurality of viewport display dimensions having different viewport display dimensions (see Kaasila, paragraphs 0729-0751 and figures 102-104 teaching that the display dimensions of the terminal device equivalent to actual screen image such as 10220 are simulated as above with respect to the “virtual screen” and with respect to figure 102 the “view window 10210 shown in FIG. 102 represents that portion of the virtual screen that is to be actually displayed upon the screen of the thin client” and in many cases “the view window equals the virtual screen” such that the view window obtained from the terminal device is information indicating the dimensions of a viewport of the terminal device for displaying the image at the terminal device where an example is “cases where the virtual screen has a resolution of 640 by 480, the view window equals the size of the virtual screen, and the view window is displayed on all of a 320 by 240 display, the display scale factor will be two, meaning that elements are to be drawn on the screen of the thin client at ½ the pixel resolution at which the browser thinks it is drawing them upon its virtual screen” or for example as in paragraphs 0558-0559 it is made clear that viewports could correspond to any resolution such as “512x384” or “400x300” and “can be used with other resolution screens” and where “when we refer to a small resolution screen we mean a screen having a smaller resolution that given digital content or a given layout of digital content would normally be intended to be displayed upon” and “such smaller screen…also…include portions of larger screens, such as windows on larger screens, that have such lower resolution” where such portions or windows are viewports of different display dimensions which may be in terminal devices of different display dimensions or terminal devices with the same display dimensions but with different window viewport dimensions which are displaying requested images); and
an image optimizer communicatively coupled to the plurality of terminal devices and the server, wherein the image optimizer maintains a list of the plurality of terminal devices and each respective viewport display dimensions (see Kaasila, paragraphs 0531-0535 and figure 2 where “proxy server 210 runs a proxy process 216 that responds to the request for digital content by generating a corresponding request 214 to a physically remote Web server 220 that contains the digital content 100 requested by the user” where the proxy server also “uses its computational resources to scale and subpixel optimize the digital content 100, including performing the functions 108 and 110 illustrated in FIG. 1” such that it functions as an image optimizer communicatively coupled to the terminal device and the server over the “network 138” and as in paragraphs 0949-0957 and figure 142 the proxy server image optimizer connected to the remote server are communicatively coupled to a plurality of terminal devices 200A-200D), the image optimizer configured to:
determine a plurality of second sizes of the image to be displayed at the plurality of terminal device-s, the second size different from the first size (see Kaasila, paragraphs 0526-0535 teaching the proxy server functions “to scale and subpixel optimize the digital content 100, including performing the functions 108 and 110 illustrated in FIG. 1” where “108” “scales down the bitmaps for display on screens having a lower resolution than that at which most Web content is currently displayed” such that in scaling down the images for display there is a determination of a smaller size and lower resolution image which is different from “that at which most Web content is currently displayed” such that a second size of the image to be displayed at the terminal device is a second size different from a first size which is requested; 
see further paragraphs 0729-0751 and figure 102-104 where again the “proxy server” image optimizer is described and where it taught that the image optimizer determines the second size of the image to be displayed at the terminal device such as in determining the “mapping of the virtual screen” to the “actual screen image” “10220” where the proxy server determines a second size must be that of the size of the actual screen image and not the larger size of the requested content at the server and where such information may be used for the “scale factor” which is information kept by the image optimizer and includes cases “where the virtual screen has a resolution of 640 by 480, the view window equals the size of the virtual screen, and the view window is displayed on all of a 320 by 240 display, the display scale factor will be two, meaning that elements are to be drawn on the screen of the thin client at ½ the pixel resolution at which the browser thinks it is drawing them upon its virtual screen”;
finally note that while the above teachings are with regard to a typical terminal in the system having its size determined which will determine the optimized size/scale, this occurs with each of the plurality of connected devices as in paragraphs 0949-0957 and figure 142 where “screens for each of these types of devices having resolutions” are “for use by most aspects of the present inventions” and furthermore that it should be clear that the server in this situation is not dedicated to a single device, but would be serving multiple devices as is typical of a server ) wherein the image optimizer maintains a list of the plurality of terminal devices and each respective viewport display dimensions, wherein each second size of the plurality of second sizes is at least partially representative of each respective viewport display dimensions (see Kaasila, paragraphs 0729-0751 and figures 102-104 teaching that the display dimensions of the terminal device equivalent to actual screen image such as 10220 are simulated as above with respect to the “virtual screen” and with respect to figure 102 the “view window 10210 shown in FIG. 102 represents that portion of the virtual screen that is to be actually displayed upon the screen of the thin client” and in many cases “the view window equals the virtual screen” such that the view window obtained from the terminal device is information indicating the dimensions of a viewport of the terminal device for displaying the image at the terminal device where an example is “cases where the virtual screen has a resolution of 640 by 480, the view window equals the size of the virtual screen, and the view window is displayed on all of a 320 by 240 display, the display scale factor will be two, meaning that elements are to be drawn on the screen of the thin client at ½ the pixel resolution at which the browser thinks it is drawing them upon its virtual screen” or for example as in paragraphs 0558-0559 it is made clear that viewports could correspond to any resolution such as “512x384” or “400x300” and “can be used with other resolution screens” and where “when we refer to a small resolution screen we mean a screen having a smaller resolution that given digital content or a given layout of digital content would normally be intended to be displayed upon” and “such smaller screen…also…include portions of larger screens, such as windows on larger screens, that have such lower resolution” where such portions or windows are viewports of different display dimensions which may be in terminal devices of different display dimensions or terminal devices with the same display dimensions but with different window viewport dimensions which are displaying requested images;
in light of the above, the image optimizer proxy server 210 then is seen to maintain a list of each respective viewport display dimension as when performing the proxy process it creates a layout including viewports/windows “at a virtual screen resolution, which corresponds to the size of the window into which it thinks it is displaying all or a portion of the web page” as in figure 103 which shows a list including viewport dimensions of 120x27 and 119x14 for example, and where it is understood that such a list is maintained for each terminal as it makes request for certain content);  
check if any of the display dimensions of the viewports of the plurality of terminal devices match the display dimensions of any terminal device on the list (note that while the instant limitation refers to previous limitations such that it is required that there is some “check” as recited but there is no further tie in the instant claim to how such a check actually affects the functionality of the claim and until certain dependent claims below, this “check” does not have to lead to any particular result; see Kassila, paragraphs 0728-0751 and figures 102-106B teaching details of "the interaction between a proxy server and a thin client computer" where the thin client computer is a terminal device on the list of the image optimizer/proxy server as explained above and a viewport of these devices relates to the "virtual screen 10208" viewport  in which the image content is laid out and optimized where "the proxy browser code receives the download of the web page, it attempts to create a layout 10206 of that web page at a virtual screen resolution, which corresponds to the size of the window into which it thinks it is displaying all or a portion of the web page" and "this window into which the browser thinks it is displaying the web page [is called] the virtual screen 10208" and then further as seen in figure 104, 10208 shows the "mapping of the virtual screen" and "10220 shows the actual screen image that is displayed on the thin client given the location of the virtual screen shown in figure 104" as this relates to the claim language the virtual screen is a virtual viewport which corresponds to the current viewport display dimensions specified by the thin client such that the "actual screen image that is displayed" is the terminal device displaying the images within the dimensions of the display of the terminal device thin client and then as seen in figure 102, "view window 10210…represents that portion of the virtual screen that is to be actually displayed upon the screen of the thin client" and in figures 99 and 101, "the view window equals the virtual screen" but then "as the user zooms in on a portion of the virtual screen, the zoom's scale factor control 10216 will change and the view window will be mapped into a subset of the virtual screen" – thus according to the above process, at this point there is considered to be a check if any of the display dimensions of the viewports of the plurality of terminal devices match the display dimensions of any terminal device on the list as for example in figures 99 and 101 "the view window equals the virtual screen" such that the dimensions of a terminal device on the list (the thin client terminal device) match the display dimensions of the virtual viewport of the thin client and for example based on this check then the images are scaled at a first scale factor such that in the situation in which the user zooms, then this changes the display dimensions of the terminal device on the list and it no longer matches virtual viewport screen such that it is necessary to create a new layout using the new scale factor based on the check of matching or not matching of the virtual viewport to the currently defined view window of the terminal device; in other words, when a zoom or scaling operation is received then this causes a mismatch between the display dimensions of the terminal device and the viewport laying out the image content such that in response to this mismatch being checked then the images are rescaled at the new zoom scale); and
in response to a value of the first size exceeding a value of each second size of the plurality of second size (see Kaasila, paragraph 0750-0751 as explained above where “where the virtual screen has a resolution of 640 by 480, the view window equals the size of the virtual screen, and the view window is displayed on all of a 320 by 240 display, the display scale factor will be two, meaning that elements are to be drawn on the screen of the thin client at ½ the pixel resolution at which the browser thinks it is drawing them upon its virtual screen” such that in determining the scaling factor in the teachings above this is in the context of determining the value of the requested content has a greater size than that of the second size corresponding to the “view window…displayed on all of a 320x240 display” from “a resolution of 640 by 480” or to whatever the “display scale factor is…of the virtual screen 1028 corresponding to the view window and the resolution…at which the view window will be displayed on the thin client” such that in all cases of resizing it is in response to the first size exceeding each second size, as otherwise the resizing would not be necessary):
resize the image from the first size to [the] each second size of the plurality of second sizes, wherein each second size of the plurality of second sizes is configured to conform to the respective display dimensions of each respective viewport(see Kaasila, paragraphs 0729-0739 and figures 102-104 teaching display of “the actual screen image that is displayed on the thin client given the location of the virtual screen shown in FIG. 104” such that the “browser programming” on the “proxy server” functions “so that each time it thinks it is drawing an object on the virtual screen it creates a corresponding scaled-down object at a correspondingly scaled location in a download display list 10212” such that this is a resizing of the image to a second size which conforms to the actual display dimensions of each terminal device’s viewports which are requesting the images; see also Kaasila, paragraphs 0750-0751 teaching “cases where the virtual screen has a resolution of 640 by 480, the view window equals the size of the virtual screen, and the view window is displayed on all of a 320 by 240 display, the display scale factor will be two, meaning that elements are to be drawn on the screen of the thin client at ½ the pixel resolution at which the browser thinks it is drawing them upon its virtual screen” such that again a resizing from a first size to a second size configure to conform to the display dimensions of the terminal device is taught;
see also Kaasila, paragraphs 0526-0535 teaching in the system that the “thin client browser 200 program runs in a handheld or other small computing device capable of retrieving and displaying text and/or graphics on a small display screen, such as, for example, a liquid crystal display (LCD) screen” and “allows a user to request digital information from a remote source, e.g., from the Internet, and to display it on a screen” such that a “user would request the retrieval and display of digital content, containing images” and “proxy server 210 runs a proxy process 216 that responds to the request for digital content by generating a corresponding request 214 to a physically remote Web server 220 that contains the digital content 100 requested by the user” and “proxy server 210 then uses its computational resources to scale and subpixel optimize the digital content 100” and then “completes a download 212 of the now scaled and subpixel-optimized content to the browser 200” where “the user is able to view the content on the screen of the browser 200” such that the resizing is so that each second size conforms to the proper second size of the viewports); and
provide the image having the respective second size to the respective terminal device of the plurality of terminal devices (see Kaasila, paragraphs 0729-0751 and figures 102-104 teaching that the image optimizer resizes the image as “it creates a corresponding scaled-down object at a correspondingly scaled location in a download display list 10212” which “is downloaded over the network 10222 to the client computer, which stores it as is indicated by the numeral 10212A” where “scaled down images referred to by this display list 10214 are also downloaded” such that the image having the second size is provided to the terminal device;
furthermore, with respect to the process above occurring for multiple terminals and viewports, note that for each respective screen and/or viewport of the plurality of terminal devices such as taught in paragraphs 0949-0959, the image would be provided having the respective second size to the respective terminal device of the plurality of terminal devices as these would all be running the thin client browser as explained in paragraphs 0526-0535 where the resized content of a second size is provided to the thin client browser requesting it).
Kaasila teaches all that is required as explained above, but fails to explicitly teach that the image optimizer maintains a list of the plurality of terminal devices.  While Kaasila teaches that the image optimizing resizing process is to occur for multiple devices and the viewports of those devices, there is simply no mention of the multiple terminal devices being maintained in a list by the image optimizer.  
In the same field of endeavor relating to resizing content to conform to a display viewport of some size, Alagappan teaches that a plurality of terminal devices may be maintained in a list with viewport display dimensions where a size of an image requested is then provided based on the list of devices (see Alagappan, paragraph 0009-0010 teaching “system for implementing a user interface for providing a data service in a mobile client using a server with knowledge of the client's hardware and software capabilities (hereinafter referred to jointly as "device characteristics") to modify data content and display rules for an improved user interface on the client” where a “server in a client-server system, comprises: receiving a data packet that was transmitted by the client at the first server, the data packet having a data packet header comprising indicia designating the type of client that transmitted the data packet; correlating the indicia with one of a plurality of stored indicia, each stored indicia having a corresponding stored data format handling capability indication for a type of client; and selecting the most correlated data format handling capability as the data format handled by the client” such that there is “stored indicia having a corresponding stored data format handling capability indication for a type of client” (where an indicia of devices as described is functionally a list of devices) which is used in  “translating the application content data packet to the data format handled by the client, and transmitting the translated application content data packet to the client” such that there is a list maintained of a plurality of devices along with the appropriate display sizes of the viewports of these devices as further explained in paragraphs 0081-0094 teaching a “server system [that] can process client requests for content” and “the message received from the client 304 can be in the form of an event that indicates information about the content being requested such as, for example device characteristics” including a screen or viewport size of a respective client, and the server “selection logic 403 utilizes information about the requesting device in making a determination as to which rule or rule set of a group of rules or rule sets to retrieve in fulfilling the request embodied by the message” and “the message can include an identification of the device or device type that is requesting the content” which is checked against a maintained list of devices such that the “identification can be used to access a look-up table or other repository that identifies the characteristics associated with the device identified by the device ID” including an “aspect ratio” or viewport size, and based on this listing and the rule set, and then “a rule set translator 406 is used to apply one or more selected meta rules 405 to the selected rule set to result in a translated rule set that can be used to conform the content to the requesting device” such that the request content conforms to the second size of whatever device is requesting it such that ultimately “the translated rule set defines areas or locations on a display page where information or other content is to be included with the final rule set for delivery to the client device”).  Thus Alagappan teaches an image optimizer which maintains a list of the plurality of terminal devices and each respective viewport display dimensions and functions to use such a list to ensure that digital content requested from a connected server conforms to the size of the viewport of connected display devices.
In light of the above, it can be seen that the prior art included each element claimed, although not necessarily in a single reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Furthermore, one of ordinary skill in the art before the effective filing date of the invention could have combined the elements as claimed by known methods and in combination, each element merely performs the same function as it does separately.  This is because Kaasila already teaches the vast majority of the functionality of the claim as explained above, which would be maintained, and thus all that would be needed is adding the known technique of Alagappan such that a list of devices are maintained in order to ensure that devices of such types are served with optimized content, just as devices are already served with size optimized content in Kaasila.  One of ordinary skill in the art before the effective filing date of the invention would understand that in combination, it would be predictable that Kaasila would function as explained above, and the elements from Alagappan would perform the same functions as they would separately as the functionality of maintaining a list of device types to enable content size conforming would remain the same regardless.  Therefore, given the above findings, the claim would have been obvious as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  Furthermore, Alagappan suggests utilizing such techniques as they for example see Alagappan, paragraph 0002).
Regarding claim 9, Kaasila as modified teaches all that is required as applied to claim 8 above and further teaches the image optimizer further configured to: find, subject to the check, a match of the display dimensions; and render the image in a virtual viewport representative of the matching viewport (see Kaasila, paragraphs 0729-073551 and figures 102-106B as explained above in relation to the “check” limitation of the parent claim, where as above, the check occurs during normal operation to determine if view settings have changed on the terminal device versus view settings of viewports stored by the image optimizer, and as explained above, in the case where the check determines a match such that the terminal display dimensions still match the virtual viewport dimensions then the image is rendered in the virtual viewport representative of the matching viewport which is already present and will continue to render in such a matching viewport where the view window matches the virtual screen).
Regarding claim 10, Kaasila as modified teaches all that is required as applied to claim 9 above and further teaches the image optimizer further configured to:
find, subject to the check, no match is found (see Kaasila, supra, where as explained above and in the parent claim, no match is found subject to the check when there is a “zoom” operation which causes a mismatch between the view window and the virtual viewport window such that the images must be resized);
obtain information from each terminal device of the plurality of terminal devices, the information indicating the display dimensions of each viewport of each terminal device for displaying the image at each terminal device (see Kaasila, paragraphs 0729-0751 and figures 102-104 teaching that the display dimensions of the terminal device equivalent to actual screen image such as 10220 are simulated as above with respect to the “virtual screen” and with respect to figure 102 the “view window 10210 shown in FIG. 102 represents that portion of the virtual screen that is to be actually displayed upon the screen of the thin client” and in many cases “the view window equals the virtual screen” such that the view window obtained from the terminal device is information indicating the dimensions of a viewport of the terminal device for displaying the image at the terminal device where an example is “cases where the virtual screen has a resolution of 640 by 480, the view window equals the size of the virtual screen, and the view window is displayed on all of a 320 by 240 display, the display scale factor will be two, meaning that elements are to be drawn on the screen of the thin client at ½ the pixel resolution at which the browser thinks it is drawing them upon its virtual screen” and note that as above, this occurs for the multiple devices as in paragraphs 0949-0957 and figure 142 above such that information about each device would be found for each respective request; furthermore note that Alagappan also teaches that information from each terminal device is obtained);
create a plurality of virtual viewports, each virtual viewport representative of each respective viewport of the plurality of terminal devices (see Kaasila, paragraphs 0729-0751 and figures 102-104, where the “view window 10210” is a viewport of the terminal device and ”virtual screen 10208” is a virtual viewport representative of the terminal device as above and again this occurs for each of the plurality of viewports of the multiple devices as this is a multiple client server system as made clear in paragraphs 0949-0957 and figure 142 as explained above) thereby simulating the display dimensions of each viewport of each terminal device of the plurality of terminal devices (note that when such creating is done as explained above, this simulates the display dimensions of each viewport of each terminal device of the plurality of terminal devices as it simulates how the rendering would occur in a virtual viewport of a virtual browser for any viewport of any of a plurality of terminal devices); and
render, the image in each virtual viewport of the plurality of virtual viewports (see Kaasila, supra, teaching that the proxy server image optimizer functions “so that each time it thinks it is drawing an object on the virtual screen it creates a corresponding scaled-down object at a correspondingly scaled location in a download display list 10212” such as for example in “cases where the virtual screen has a resolution of 640 by 480, the view window equals the size of the virtual screen, and the view window is displayed on all of a 320 by 240 display, the display scale factor will be two, meaning that elements are to be drawn on the screen of the thin client at ½ the pixel resolution at which the browser thinks it is drawing them upon its virtual screen” such that the image in the virtual viewport is rendered at ½ the pixel resolution for example and then sent to the terminal device through the download display list; finally note that again, this occurs for the multiple devices as in paragraphs 0949-0957 and figure 142 as the viewport and size of images are all determined and used in ultimately rendering the image).
Regarding claim 11, Kaasila as modified teaches all that is required as applied to claim 10 above and further teaches the image optimizer further configured to:
transmit, to the server, through the image optimizer, a request for the image from each terminal device of the plurality of terminal devices (see Kaasila, paragraphs 0861-0873 and figure 115 teaching a “thin client can request a web page with a desired view setting for that page, including a desired virtual resolution, zoom setting, and view window position” in order “to allow a user to associate such view settings with a bookmark, including a particular URLs or a portions of a URL path name, so as to allow the user to automatically see such web pages at a desired virtual resolution, zoom setting, and view window position, without having to separately enter such setting values each time the page is requested” where such web pages include images which are then subjected to the “scale factor” in light of the specifying of the dimensions of the “view window”; again note that this occurs for the multiple devices as in paragraphs 0949-0957 and figure 142 as the request for each of the devices would be utilizing the techniques and would request the image); and
determine, for each respective request, a condition selected from the group of conditions consisting of:
a terminal device identification cookie resident within the respective request (note that a “cookie” is interpreted broadly as some type of data packet which is exchanged between computers and does not limit any such type of data packet to a particular or specific type or format of cookie, with “terminal device identification cookie” then being some type of data packet exchanged between computers where the data relates in some way to terminal device identification – thus, if some request for the image from the terminal device includes some type of data or information relating to identification of the terminal device then this would be detection of a terminal device identification cookie resident within the request;
see Kaasila, paragraphs 0864-0873 and figure 115 for example where the “the thin client can request a web page with a desired view setting for that page, including a desired virtual resolution, zoom setting, and view window position” in order “to allow a user to associate such view settings with a bookmark, including a particular URLs or a portions of a URL path name, so as to allow the user to automatically see such web pages at a desired virtual resolution, zoom setting, and view window position, without having to separately enter such setting values each time the page is requested” such that these view settings identify a terminal device and the appropriate settings and allow it to be in the request for the URL and image content which is being resized making such data sent between elements cookies;
see also Kaasila, paragraphs 1017-1026 and figures 160 and 161 teaching an example of a terminal device identification cookie determine as resident within the request as the proxy server “receives a request for certain video from a client computer” where as in figure 160 “the request will also describe the horizontal and vertical subpixel resolution for which the video is to be subpixel-optimized”;
additionally and alternatively, note that Alagappan as combined also teaches such a limitation as in paragraphs 0081-0094 explained above where server “selection logic 403 utilizes information about the requesting device in making a determination as to which rule or rule set of a group of rules or rule sets to retrieve in fulfilling the request embodied by the message” and “the message can include an identification of the device or device type that is requesting the content” which is checked against a maintained list of devices such that the “identification can be used to access a look-up table or other repository that identifies the characteristics associated with the device identified by the device ID” including an “aspect ratio” or viewport size where this ID may be considered a cookie that identifies the terminal device and may lead to ensuring content conforms to the device display); and
a terminal device identification cookie not resident within the request (see Kaasila, paragraphs 0864-0873 and figure 115 where as above in some cases this information is not present and the request does not similarly include such a terminal ID cookie which would allow for example settings to be saved with regard to such a cookie and in such cases where a request is made to the user without the dimensions of the window specifically being known, that the desired viewport dimensions and second image size must be known and supplied by the user in order to render the second image scaled from the first image such as by “having to separately enter such setting values each time the page is requested”).
Regarding claim 13, Kaasila as modified teaches all that is required as applied to claim 11 above and further teaches the image optimizer further configured to:
receive, responsive to the terminal device identification cookie resident within the request, the terminal device identification cookie (see Kaasila, paragraphs 0864-0873 and figure 115 for example where the “the thin client can request a web page with a desired view setting for that page, including a desired virtual resolution, zoom setting, and view window position” in order “to allow a user to associate such view settings with a bookmark, including a particular URLs or a portions of a URL path name, so as to allow the user to automatically see such web pages at a desired virtual resolution, zoom setting, and view window position, without having to separately enter such setting values each time the page is requested” such that these view settings identify a terminal device and the appropriate settings and allow it to be in the request for the URL and image content which is being resized making such data sent between elements cookies and the image optimizer receives this information including such a cookie ); and
identify the respective terminal device of the plurality of terminal devices subject to the terminal device identification cookie (see Kaasila, supra, where as above the purpose of the cookie is to identify the terminal device subject to the cookie as this is “to allow a user to associate such view settings with a bookmark, including a particular URLs or a portions of a URL path name, so as to allow the user to automatically see such web pages at a desired virtual resolution, zoom setting, and view window position, without having to separately enter such setting values each time the page is requested” meaning the terminal device subject to this cookie is identified and again this would occur for each of the plurality of display devices as in paragraphs 0949-0957 as explained above as it would be necessary to associate such settings with all devices; furthermore note that the already combined Alagappan teaches such a technique as in paragraphs 0081-0094 explained above where server “selection logic 403 utilizes information about the requesting device in making a determination as to which rule or rule set of a group of rules or rule sets to retrieve in fulfilling the request embodied by the message” and “the message can include an identification of the device or device type that is requesting the content” which is checked against a maintained list of devices such that the “identification can be used to access a look-up table or other repository that identifies the characteristics associated with the device identified by the device ID” including an “aspect ratio” or viewport size where this ID may be considered a cookie that identifies the terminal device and may lead to ensuring content conforms to the device display and is done for each display).
Regarding claims 1-4, and 6, the instant claims are directed toward a “computer-implemented method” where the steps of the method correspond to the functions performed as in the “computer system” recited in claims 8-11, and 13, respectively.  Kaasila teaches all of the components used in the 
Regarding claims 15-18, and 20, the instant claims are directed toward an apparatus in the form of a “computer program product….comprising:…one or more computer-readable storage media; and program instructions collectively stored on the one or more computer-readable storage media…” that perform functions the same as those recited in the system of claims 8-11 and 13, respectively.  Note that Applicant’s Specification at paragraph 0083 explicitly limits the meaning of “computer readable storage medium” so as “not to be construed as being transitory signals per se…” and the like and thus the computer program product and computer readable storage media of the claim are directed toward a statutory apparatus in the form of the “computer program product” which performs the same functions as the system claims above.  In light of this, the limitations of claims 15-18 and 20 correspond to the limitations of claims 8-11 and 13, respectively; thus they are rejected on the same grounds as claims 8-11 and 13, respectively.
Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasila as modified by Alagappan as applied to claims 4, 11, and 18 and further in view of Kaasila as modified as explained below.
Regarding claim 12, Kaasila teaches all that is required as applied to claim 11 above and further teaches the image optimizer further configured to:
create, responsive to the terminal device identification cookie not resident within the respective request, a script configured to obtain the information from the respective terminal device of the plurality of terminal devices (here the “information” corresponds to “the information indicating the display dimensions of a viewport of the terminal device for displaying the image at the terminal device” above such that some script must be created in some way when no cookie or equivalent data object is found resident in a request for receiving an image;
see Kaasila, paragraphs 0543-0548 teaching “determination of the scaling factor between the source image resolution and the resolution to be displayed on the subpixel addressable display screen can be specified by the user of the browser device” such that the “the user of the browser selects from a plurality of scale factors by communicating the scale factor to the process that scales down an image read from storage” where “[a]s with most other user inputs to the browser device, such scale selections can be made by use of physical or GUI buttons, menu items, dialog boxes, or any other known user interface device on the browser device” where GUI buttons, menu items and dialog boxes are examples of scripts created to obtain information from the terminal device where such information to be obtained may be “source image resolution” and “resolution to be displayed on the…display screen…specified by the user” such that the image optimize would be able to create such a script to obtain the information as this is the manner in which the proxy server and terminal communicate, through the virtual browser on the proxy server as explained above;
note as above that this would occur as in paragraphs 0949-0957 and figure 142 as the request for each of the devices would be utilizing the techniques and would request the content from the server image optimizer which would create the script as above)
incorporate the script into a webpage associated with the image transmitted by the server (see Kaasila, supra, where as above the system can create a script for the browser which operates through webpage display and the user is to specify a size of a display for image display making such a script associated with the image transmitted by the server; thus the system browser prompts the user for display screen info in order to display a requested image); and
transmit the webpage including the script to the respective terminal device of the plurality of terminal devices as a response to the request (see Kaasila, supra, where again the “scale selections” can take place according to browser inputs and known interfaces including for example a dialog box or GUI buttons which allow to enter the information of interest so that the requested image is displayed at the scale desired by the user
note as above that this would occur as in paragraphs 0949-0957 and figure 142 as the request for each of the devices would be utilizing the techniques and would request the content from the server image optimizer which would create the script as above and transmit the webpage to the respective terminal as that terminal and each of the plurality of terminals utilizing the server system would be utilizing all of the techniques above).
Kaasila teaches all that is required as applied to claim 12 above, but fails to specifically teach that creation of a script to obtain the information from the terminal device is specifically “responsive to the terminal device identification cookie not resident within the request.”  Rather, while Kaasila teaches how the device performs when a terminal device ID cookie is present (such as by using this cookie to read screen size information for display for a certain terminal as explained above as in paragraphs 0864-0866), there is no specific teaching as to what occurs when this cookie information is not present in such an embodiment.  Thus Kaasila stands as a base device upon which the claimed invention can be seen as an improvement such as through creating a script to obtain the necessary size information when a cookie is not present identifying a terminal and its size.
In the same field of endeavor, Kaasila actually teaches the solution to obtaining such size information when a cookie is not present giving such information and teaches that one would do so through “the user…having to separately enter such setting values each time the page is requested”(see Kaasila, paragraph 0864).  Furthermore, Kaasila also teaches that the manner in which the proxy browser obtains the size information about the image size to display is through a script incorporated into a webpage which allows a user to provide inputs to the browser (see Kaasila, paragraphs 0543-0546 teaching that in a situation where a user is able to enter settings it is through browser scripting allowing input through GUI buttons, menu items, dialog boxes, etc which in this case would then be scripts configured to obtain size information from a terminal device received through the browser and corresponding proxy browser).  Thus Kaasila teaches the above known techniques applicable to the base system of Kaasila taught above.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kasilla as modified with the above known techniques of Kasilla as doing so would yield predictable results and result in an improved system.  The results of such a combination would be predictably that in the case that the terminal device does not already communicate some cookie like device specifying view settings in Kasilla, the device would use the appropriate known user interface device such as browser scripts to obtain this information and then Kasilla would have such information obtained and the resizing would be performed.  The results would be predictable as Kasilla already teaches that the alternative to not finding a cookie is to obtain the information from the user each time the page is requested and already teaches the means to obtains such information through normal browser scripts and techniques to obtain information from a user.  The combination would yield an improved system in the case that when settings have not been specified through a cookie identifying the terminal, the terminal device could still take advantage of the image resizing as the system could simply request the information from the user and continue to perform the technique which optimizes the images for display.
Regarding claims 5 and 19, the instant claims recite similar subject matter and are rejected on the same grounds as claim 12 above.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasila as modified as applied to claims 1 and 8 above and further in view of Marriot et al3 (“Marriot”).
Regarding claim 14, Kaasila teaches all that is required as applied to claim 8 above, but fails to teach the image optimizer is further configured to: provide, in response to the value of the first size below the value of one or more second sizes of the plurality of second sizes, the image having the first size to the respective terminal device of the plurality of terminal devices.  Rather Kaasila does not specifically address what would happen if the information to be obtained was not of a size that needs to be reduced in order to be displayed in the appropriate viewing window optimally.  Thus Kaasila as modified stands as a base device upon which the claimed invention can be seen as an improvement through providing an image having a first size to each terminal device if a size of the image to be obtained is below the value of the size of the image to be displayed as the second image thus for example leading to an improvement than an image that is already small enough to be optimally displayed need not be further processed or downscaled.
In the same field of endeavor, Marriot teaches that it is known to provide an image having first size to a terminal device if the value of the first size of an image is below the value of the second size of the image, which is the size of the image it will be displayed at (see Marriot, paragraphs 0039-0047 teaching that when transferring image data from a host to a portable device, the image data may come in various sizes which can be resized “based on the display needs of the portable media device” including such display information of the portable media device as “RenderWidth, RenderHeight, DIsplayWidth, DisplayHeight…Sizing” where “Sizing describes what happens if the original image is small than the desired thumbnail” where “If 1, scale the image to the desired height/width only if the image is larger than RenderWidth or RenderHeight, i.e., don’t scale small images” meaning that here a first image size requested would be below that of the render viewport and in such a case such an image is not scaled and simply provided at the first image resolution
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kaasila to incorporate the teachings of Marriot as doing would would simply be the application of a known technique to a base device ready for improvement where such a modification would yield predictable results and result in an improved system.  The results of the combination would be predictable as Kaasila already deals with obtaining multiple images in a request from a host from multiple devices and Marriot simply would specify that when requesting such images, if an image is already smaller than the image must be displayed at a terminal device, then it need not be scaled and would then be provided at the original scale.  The results of such a combination would yield an improved system as skipping such processing of downscaling would save processing and would allow such an image to be simply laid out in the virtual space without needing to be downscaled.
Regarding claim 7 the instant claim recites similar subject matter and is rejected on the same grounds as claim 14 explained above.
Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.  Applicant argues most specifically with regard to the newly added limitation of “checking” which was inspired by discussions in the interview on 2/22/2022.  Applicant and the Examiner had determined that such a limitation may prove useful in defining over the prior art and especially Kaasila, but upon a carefully detailed reading of Kaasila, the claims do not defined over Kaasila as modified as explained above.  As explained above, Kaasila’s image optimizer is able to determine if display dimensions of a terminal specified by a user match a view window of the virtual viewport and based on zooming and scaling factors being changed, this can cause the viewport and display dimensions to no longer match such that a new layout and rendering must take place in order for the requested display size to match the currently rendered display size from the viewport in the image optimizer.  Thus the claims stand rejected as fully explained above.  Note that additional prior art which likely reads on such a limitation is .
Note that no other arguments of substance are presented to which the Examiner can respond as all arguments rely on the new limitation to the claims overcoming the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xie et al (US PGPUB No. 20130147845) – providing teachings relevant to the entire invention, and particularly with regard to “checking” whether a match exists between a viewport specified and terminal devices on a list where paragraphs 0017-0022 teaching “to adjust an image before transmitting the image to a mobile device to reduce the image's size (for a relatively smaller display resolution of a mobile device” and “may adjust the images based on the mobile device's display capabilities” where an image optimizer “server-side process may receive, from a mobile device (e.g., mobile device 122), a request for one or more images (201)” and the “request may comprise an identifier of the mobile device coded using a user-agent header field of Hypertext Transfer Protocol (HTTP)” and the “server-side process may access one or more data stores for display capabilities of the mobile device” which “display capabilities of a mobile device can be display resolution (in pixels) in the mobile device's display's width direction and display resolution (in pixels) in the display's height direction” and for example “the request (for the one or more images) may comprise display capabilities (e.g., display resolution) of the mobile device (e.g., as part of the user-agent header string of an HTTP request)” and “the server-side process can scale down the image of FIG. 3A to be within a mobile device's relatively low display resolution” such that here there is a check to see if the server-side process contains matching 
Perry (US PGPUB NO. 20130061151) –  see Abstract, teaching “setting the user interface to best suit the display screen of an electronic device, for instance, a cellular phone or a tablet” where there a “plurality of user-interface variants” and a “remote server is maintained, having a repository mapping a list of a plurality of user interface variants best suited to a plurality of predetermined electronic devices” and the “software reports the identity of the electronic device to the server, and queries the server for the user-interface variant best suited for the specific device” and “[w]hen an answer is returned, the user interface is set accordingly” and see also paragraphs 0062-0076 and figure 5 teaching that there is a check to see if the viewport specified by the UI variant matches the terminal device and if so then it is used and if not then another UI variant can be chosen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SCOTT E SONNERS/Examiner, Art Unit 2613                                                                                                                                                                                                        

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 2003/0095135
        2 US PGPUB No. 2007/0061488
        3 US PGPUB No. 20060088228